Citation Nr: 1226970	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  07-32 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to June 1980 with subsequent Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In April 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In June 2010 and August 2011, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that she is entitled to service connection for hypertension, as she was treated for blood pressure problems in service and shortly after separation from service.  Unfortunately, despite the extensive procedural history of this case, it must again be remanded.

As noted in the prior remands, the Veteran testified at her April 2010 Board hearing that she has received medical treatment for hypertension since her separation from service.  She reported that, while she was discharged from active duty due to her pregnancy, she received subsequent treatment from Army hospitals both as a dependent spouse of a serviceman and as a member of the Reserves.  At her hearing, she reported having sought medical treatment at Womack Army Hospital at Fort Bragg, North Carolina; at Kimbrough Army Hospital in Fort Meade, Georgia; and at Winn Army Hospital at Fort Stewart, Georgia.  She also reported having been treated at Army hospitals in Washington State; San Antonio, Texas; Fort Benning, Georgia; and in Germany, including in Nuremberg.

The August 2011 Board remand discussed how the June 2010 and subsequent efforts to obtain the Veteran's records following the prior June 2010 Board remand were inadequate because it was unclear if the searches included attempts to obtain any records created through the Veteran's status as a dependent spouse.  As such, the August 2011 Board remand directed that: 

The [Appeals Management Center] AMC should make the appropriate requests for the Veteran's dependent military records in accordance with M21-1MR, Part III, subpart iii.2.E.30.  This request should include all necessary information to properly identify both the Veteran and her husband.

These requests should include treatment obtained at Kimbrough Army Hospital at Fort Meade, Maryland, in 1984, and treatment at Winn Army Hospital at Fort Stewart, Georgia, before and after August 5, 1980.  The Fort Stewart request should also encompass treatment received in 1981.  The AMC requests should include any additional time periods that are indicated by the record.
 
(Emphasis added.)

The AMC attempted to comply with the remand directives and in September 2011 sent a records request to the National Personnel Records Center (NPRC) for outpatient dependent medical records from Kimbrough Army Hospital ending December 31, 1984 and for Winn Army Hospital ending December 31, 1981.  In a January 2012 response, the NPRC indicated that outpatient dependent records for the Veteran from Kimbrough Army Hospital for the year 1984 were not found and that outpatient dependent record for the Veteran from Winn Army Hospital for the year 1981 were not found.  As noted above, however, the Board directed that the requests include that of any dependent treatment at Winn Army Hospital before and after August 5, 1980.  As the Veteran separated from service on June 13, 1980 and the evidence indicates that the Veteran's husband subsequently was assigned to Fort Stewart, Georgia and the Veteran seen at Winn Army Hospital during 1980, a remand is required to allow the AMC to obtain any dependent medical records from that facility from June 14, 1980 to December 31, 1980.

The Board is obligated by law to ensure that the Agency of Original Jurisdiction (AOJ) complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the issue must once again be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make the appropriate requests for the Veteran's dependent military records in accordance with M21-1MR, Part III, subpart iii.2.E.30.  This request should include all necessary information to properly identify both the Veteran and her husband.

The request should include treatment obtained at Winn Army Hospital at Fort Stewart, Georgia from June 14, 1980 through December 31, 1980.  

2.  Thereafter, the AMC is free to undertake any additional development deemed necessary, to include an addendum or other medical opinion based on any medical records or other evidence obtained.

3.  After the above is completed, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


